Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                        DETAILED ACTION

1. This action is response to application filed on 02/07/2020. Claims 1-39 are pending.
                 Claim rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



2. Claim 14 recites the limitation "the service provider network" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It recommends changing "the service provider network" to "service provider network" to overcome current issue.

                                       Allowable Subject Matter
3. Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 3 is “wherein validating the prediction of whether the device is an illegitimate device based on the result of applying the determined features to  16 and 29.
4. Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 4 is “wherein validating the prediction of whether the device is an illegitimate device based on the result of applying the determined features to the classification model comprises: determining whether the device corresponds to at least one active billed customer account; validating that the device is an illegitimate device in response to determining that the device does not correspond to the at least one active billed customer account.” Similar remarks apply to the instant claims 17 and 30.
5. Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject 
6. Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 10 is “the classification model includes a plurality of decision nodes that each include a weight value and a test condition; and wherein applying the determined features to the classification model comprises: generating a plurality of numeric values that each provide an answer to a condition tested by one of plurality of decision nodes; and computing a weighted average of the plurality of numeric values; and wherein predicting whether the device is an illegitimate device based on the result of applying the determined features to the classification model comprises: determining whether the computed weighted average exceeds a threshold value; and classifying the device as an illegitimate device in response to determining that the weighted 
7. Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 12 is “predicting whether another device is an illegitimate device based on the result of applying the determined features to the retrained classification model.” Similar remarks apply to the instant claims 25 and 38.
8. Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 13 is “determining association rules that identify relationships between two or more cable modem termination systems (CMTSs) based on associations with connected media access control (MAC) addresses; analyzing strong lift and confidence values in the association rules to detect connected fraud ring clone activity.” Similar remarks apply to the instant claims 26 and 39.

                           Claim rejections-35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 


9. Claims 1, 9, 14, 22, 27 and 35 rejected under 35 U.S.C. 103 as being un-patentable over Masurekar et al. (U.S. 20150281274) in view of Sharma et al. (U.S. 20190149515) 
Regarding claim 1:
A method of identifying and responding to illegitimate devices on a service provider network, the method comprising: 
collecting dynamic host configuration protocol (DHCP) information related to a device that establishes or requests to establish an internet protocol (IP) connection to the service provider network: (DHCP server receives a request from VM, then the DHCP sends a DHCP offer message packet to the VM responding to receiving the request. The offered message includes an IP address of the DHCP and an offered IP address for the VNIC of the VM. The offered message is sent to the spoofguard agent: Masurekar [0066]).
determining features based on the collected DHCP information: (the spoofguard agent determines whether the offered message is from a legitimate DHCP server, for example, whether the IP address and/or the MAC address of the DHCP server is one of a list of known IP addresses and /or MAC addresses of legitimate DHCP servers: Masurekar [0066]).
However, Masurekar does not explicitly teach applying the determined features to a classification model.

predicting whether the device is an illegitimate device based on a result of applying the determined features to the classification model: (if it is determined that count exceeds the count, then a warning is provided/displayed/communicated, and the request is most likely blocked from being transmitted because the request might have been sent by a rogue DHCP client: Sharma [0005]; [0041]); and 

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Sharma’s ideas into Masurekar’s system in order to provide a secure network system, against unauthorized client attacks (see Sharma, [0004]).
Regarding claim 9:
In addition to the rejection claim 1, Masurekar-Sharma further teaches selecting the responsive action based on the result of applying the determined features to the classification model: (if it is determined that count exceeds the count, then the hypervisor suspects that the client DHCP request was received from a rogue DHCP client executing on the VM, a warning is provided/displayed/communicated, and the request is most likely blocked from being transmitted: Sharma [0005]; [0041]; [0051]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to 
Regarding claim 14:
A computing system, comprising a processor configured with processor-executable instructions (instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units: Masurekar [0097]) to: 
collect dynamic host configuration protocol (DHCP) information related to a device that establishes or requests to establish an internet protocol (IP) connection to the service provider network: (DHCP server receives a request from VM, then the DHCP sends a DHCP offer message packet to the VM responding to receiving the request. The offered message includes an IP address of the DHCP and an offered IP address for the VNIC of the VM. The offered message is sent to the spoofguard agent: Masurekar [0066]);
determine features based on the collected DHCP information: (the spoofguard agent determines whether the offered message is from a legitimate DHCP server, for example, whether the IP address and/or the MAC address of the DHCP server is one of a list of known IP addresses and /or MAC addresses of legitimate DHCP servers: Masurekar [0066]).
However, Masurekar does not explicitly teach apply the determined features to a classification model.
In similar art, Sharma teaches a method comprises receiving a DHCP request from a virtual machine. Upon receiving any of DHCP requests, a 
predict whether the device is an illegitimate device based on a result of applying the determined features to the classification model: (if it is determined that count exceeds the count, then a warning is provided/displayed/communicated, and the request is most likely blocked from being transmitted because the request might have been sent by a rogue DHCP client: Sharma [0005]; [0041]); and 
perform a responsive action in response to predicting that the device is an illegitimate device: (if it is determined that count exceeds the count, then the hypervisor suspects that the client DHCP request was received from a 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Sharma’s ideas into Masurekar’s system in order to provide a secure network system, against unauthorized client attacks (see Sharma, [0004]).
Regarding claim 22:
In addition to the rejection claim 14, Masurekar-Sharma further teaches selecting the responsive action based on the result of applying the determined features to the classification model: (if it is determined that count exceeds the count, then the hypervisor suspects that the client DHCP request was received from a rogue DHCP client executing on the VM, a warning is provided/displayed/communicated, and the request is most likely blocked from being transmitted: Sharma [0005]; [0041]; [0051]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Sharma’s ideas into Masurekar’s system in order to provide a secure network system, against unauthorized client attacks (see Sharma, [0004]).
Regarding claim 27:

collecting dynamic host configuration protocol (DHCP) information related to a device that establishes or requests to establish an internet protocol (IP) connection to the service provider network: (DHCP server receives a request from VM, then the DHCP sends a DHCP offer message packet to the VM responding to receiving the request. The offered message includes an IP address of the DHCP and an offered IP address for the VNIC of the VM. The offered message is sent to the spoofguard agent: Masurekar [0066]).
determining features based on the collected DHCP information: (the spoofguard agent determines whether the offered message is from a legitimate DHCP server, for example, whether the IP address and/or the MAC address of the DHCP server is one of a list of known IP addresses and /or MAC addresses of legitimate DHCP servers: Masurekar [0066]).
However, Masurekar does not explicitly teach applying the determined features to a classification model.
In similar art, Sharma teaches a method comprises receiving a DHCP request from a virtual machine. Upon receiving any of DHCP requests, a hypervisor may determine whether the received request is legitimate, or might have been sent by a rogue DHCP client. The hypervisor may maintain the corresponding counters for all VMs (classification models) that are served by the hypervisor. Prior to receiving DHCP requests, a hypervisor receives from VM1, a count of sub-interfaces that are implemented on the VM1. The 
predicting whether the device is an illegitimate device based on a result of applying the determined features to the classification model: (if it is determined that count exceeds the count, then a warning is provided/displayed/communicated, and the request is most likely blocked from being transmitted because the request might have been sent by a rogue DHCP client: Sharma [0005]; [0041]); and 
performing a responsive action in response to predicting that the device is an illegitimate device: (if it is determined that count exceeds the count, then the hypervisor suspects that the client DHCP request was received from a rogue DHCP client (an illegitimate device) executing on the VM, a warning is provided/displayed/communicated, and the request is most likely blocked from being transmitted because the request might have been sent by a rogue DHCP client: Sharma [0005]; [0041]; [0051]).

Regarding claim 35:
In addition to the rejection claim 27, Masurekar-Sharma further teaches selecting the responsive action based on the result of applying the determined features to the classification model: (if it is determined that count exceeds the count, then the hypervisor suspects that the client DHCP request was received from a rogue DHCP client executing on the VM, a warning is provided/displayed/communicated, and the request is most likely blocked from being transmitted: Sharma [0005]; [0041]; [0051]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Sharma’s ideas into Masurekar’s system in order to provide a secure network system, against unauthorized client attacks (see Sharma, [0004]).
Claims 6, 19, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Masurekar-Sharma in view of Gupta et al. (U.S. 9,949,165) and further in view of Xu et al. (U.S. 20170264626)
Regarding claim 6:
 discloses the invention substantially as disclosed in claim 2, but does not explicitly teach decoding one or more DHCP fields in a DHCP log to generate one or more decoded values. 
In similar art, Gupta teaches decode, in a DHCP response message from the WLAN, an IP address allocated by a Packet Data Network Gateway (PDN-GW) of the EPC, (see Gupta, claim 6).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gupta’s ideas into Masurekar-Sharma’s system in order to save resources and development time by implying Gupta’s ideas into Masurekar-Sharma’s system.
However, Masurekar-Sharma-Gupta does not explicitly teach separating the one or more decoded values into one or more individual features.  
In similar art, Xu teaches a base64 decoder is executed to decode all values to generate a sequence of key-value pairs separated by a predefined delimiter with all values decoded, see (Xu [0096]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Xu’s ideas into Masurekar-Sharma-Gupta’s system in order to save resources and development time by implying Xu’s ideas into Masurekar-Sharma-Gupta’s system.
Regarding claim 19:
 discloses the invention substantially as disclosed in claim 14, but does not explicitly teach decoding one or more DHCP fields in a DHCP log to generate one or more decoded values. 
In similar art, Gupta teaches decode, in a DHCP response message from the WLAN, an IP address allocated by a Packet Data Network Gateway (PDN-GW) of the EPC, (see Gupta, claim 6).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gupta’s ideas into Masurekar-Sharma’s system in order to save resources and development time by implying Gupta’s ideas into Masurekar-Sharma’s system.
However, Masurekar-Sharma- Gupta does not explicitly teach separating the one or more decoded values into one or more individual features.  
In similar art, Xu teaches a base64 decoder is executed to decode all values to generate a sequence of key-value pairs separated by a predefined delimiter with all values decoded, see (Xu [0096]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Xu’s ideas into Masurekar-Sharma-Gupta’s system in order to save resources and development time by implying Xu’s ideas into Masurekar-Sharma-Gupta’s system.
Regarding claim 32:
 discloses the invention substantially as disclosed in claim 27, but does not explicitly teach decoding one or more DHCP fields in a DHCP log to generate one or more decoded values. 
In similar art, Gupta teaches decoding, in a DHCP response message from the WLAN, an IP address allocated by a Packet Data Network Gateway (PDN-GW) of the EPC, (see Gupta, claim 6).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gupta’s ideas into Masurekar-Sharma’s system in order to save resources and development time by implying Gupta’s ideas into Masurekar-Sharma’s system.
However, Masurekar-Sharma- Gupta does not explicitly teach separating the one or more decoded values into one or more individual features.  
In similar art, Xu teaches a base64 decoder is executed to decode all values to generate a sequence of key-value pairs separated by a predefined delimiter with all values decoded, see (Xu [0096]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Xu’s ideas into Masurekar-Sharma-Gupta’s system in order to save resources and development time by implying Xu’s ideas into Masurekar-Sharma-Gupta’s system.
Claims 2, 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Masurekar-Sharma in view of Reynolds et al. (U.S. 20210099552)
Regarding claim 2:
Masurekar-Sharma discloses the invention substantially as disclosed in claim 1, but does not explicitly teach validating the prediction.
In similar art, Reynolds teaches validating the prediction (see, Reynolds [0063]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Reynolds’s ideas into Masurekar-Sharma’s system in order to save resources and development time by implying Reynolds’s ideas into Masurekar-Sharma’s system.
Regarding claim 15:
Masurekar-Sharma discloses the invention substantially as disclosed in claim 14, but does not explicitly teach validating the prediction.
In similar art, Reynolds teaches validating the prediction (see, Reynolds [0063]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Reynolds’s ideas into Masurekar-Sharma’s system in order to save resources and development time by implying Reynolds’s ideas into Masurekar-Sharma’s system.
Regarding claim 28:
Masurekar-Sharma discloses the invention substantially as disclosed in claim 27, but does not explicitly teach validating the prediction.
In similar art, Reynolds teaches validating the prediction (see, Reynolds [0063]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Reynolds’s ideas into Masurekar-Sharma’s system in order to save resources and development time by implying Reynolds’s ideas into Masurekar-Sharma’s system.
Claims 8, 21 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Masurekar-Sharma in view of Rzezak et al. (U.S. 2018/0020000)
Regarding claim 8:
Masurekar-Sharma discloses the invention substantially as disclosed in claim 1, but does not explicitly teach collecting the DHCP information related to the device that establishes or requests to establish the IP connection to the service provider network comprises collecting the DHCP information related to a cable modem that establishes or requests to establish the IP connection to the service provider network.

performing the responsive action in response to predicting that the device is an illegitimate device comprises blacklisting the cable modem on a cable modem termination system (CMTS) in response to predicting that the cable modem is an illegitimate device: (Rzezak teaches a fraudster may somehow gain information on a first cable modem used by a legitimate subscriber. The fraudster learns device identification such as the MAC address, firmware version, and serial number of a first cable modem and modifies ("clones") a second cable modem so that it answers with the MAC address, firmware version and serial number of the first cable modem when queried. Rzezak teaches a NDC server runs an application that is in charge of detecting and reporting fraud. The NDC server may run two procedures. A reactive procedure which is triggered every time a cable modem 110a-f connects to the network and is in charge of assessing if the connection is fraudulent, if it should be watch listed, or is valid. Also the NDC server may run a watch list monitor procedure periodically to decide if the elements in the watch list should be considered as valid, fraudulent, if the element should be eliminated from the watch list, or if the decision should be delayed until more information becomes available (Rzezak [0044]; [0029]; [0035]).

Regarding claim 21:
Masurekar-Sharma discloses the invention substantially as disclosed in claim 14, but does not explicitly teach collecting the DHCP information related to the device that establishes or requests to establish the IP connection to the service provider network comprises collecting the DHCP information related to a cable modem that establishes or requests to establish the IP connection to the service provider network.
In similar art, Rzezak teaches cable modem then interacts with DHCP and TFTP (or HTTP or HTTPS) servers to connect to the IP network (see, Rzezak [0019]);
performing the responsive action in response to predicting that the device is an illegitimate device comprises blacklisting the cable modem on a cable modem termination system (CMTS) in response to predicting that the cable modem is an illegitimate device: (Rzezak teaches a fraudster may somehow gain information on a first cable modem used by a legitimate subscriber. The fraudster learns device identification such as the MAC address, 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Rzezak’s ideas into Masurekar-Sharma’s system in order to save resources and development time by implying Reynolds’s ideas into Masurekar-Sharma’s system.
Regarding claim 34:
Masurekar-Sharma discloses the invention substantially as disclosed in claim 27, but does not explicitly teach collecting the DHCP information related to the device that establishes or requests to establish the IP connection to the service provider network comprises collecting the DHCP information related to 
In similar art, Rzezak teaches cable modem then interacts with DHCP and TFTP (or HTTP or HTTPS) servers to connect to the IP network (see, Rzezak [0019]);
performing the responsive action in response to predicting that the device is an illegitimate device comprises blacklisting the cable modem on a cable modem termination system (CMTS) in response to predicting that the cable modem is an illegitimate device: (Rzezak teaches a fraudster may somehow gain information on a first cable modem used by a legitimate subscriber. The fraudster learns device identification such as the MAC address, firmware version, and serial number of a first cable modem and modifies ("clones") a second cable modem so that it answers with the MAC address, firmware version and serial number of the first cable modem when queried. Rzezak teaches a NDC server runs an application that is in charge of detecting and reporting fraud. The NDC server may run two procedures. A reactive procedure which is triggered every time a cable modem 110a-f connects to the network and is in charge of assessing if the connection is fraudulent, if it should be watch listed, or is valid. Also the NDC server may run a watch list monitor procedure periodically to decide if the elements in the watch list should be considered as valid, fraudulent, if the element should be eliminated 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Rzezak’s ideas into Masurekar-Sharma’s system in order to save resources and development time by implying Reynolds’s ideas into Masurekar-Sharma’s system.
Claims 5, 18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Masurekar-Sharma in view of Hoggan (U.S. 20100070639)
Regarding claim 5:
Masurekar-Sharma discloses the invention substantially as disclosed in claim 1, but does not explicitly teach performing the responsive action in response to predicting that the device is an illegitimate device comprises at least one or more of: performing the responsive action prior to a DHCP server granting a DHCP lease to the device; performing the responsive action prior to the device registering the DHCP lease with a cable modem termination system (CMTS); or performing the responsive action prior to the device establishing the IP connection to the service provider network.
In similar art, Hoggan teaches when a request from a client device is received from an NAC server together with the identifier of the NAC server, it is 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hoggan’s ideas into Masurekar-Sharma’s system in order to save resources and development time by implying Hoggan’s ideas into Masurekar-Sharma’s system.
Regarding claim 18:
Masurekar-Sharma discloses the invention substantially as disclosed in claim 14, but does not explicitly teach performing the responsive action in response to predicting that the device is an illegitimate device comprises at least one or more of: performing the responsive action prior to a DHCP server granting a DHCP lease to the device; performing the responsive action prior to the device registering the DHCP lease with a cable modem termination system (CMTS); or performing the responsive action prior to the device establishing the IP connection to the service provider network.
In similar art, Hoggan teaches when a request from a client device is received from an NAC server together with the identifier of the NAC server, it is determined from the identifier and the physical address of the client device 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hoggan’s ideas into Masurekar-Sharma’s system in order to save resources and development time by implying Hoggan’s ideas into Masurekar-Sharma’s system.
Regarding claim 31:
Masurekar-Sharma discloses the invention substantially as disclosed in claim 27, but does not explicitly teach performing the responsive action in response to predicting that the device is an illegitimate device comprises at least one or more of: performing the responsive action prior to a DHCP server granting a DHCP lease to the device; performing the responsive action prior to the device registering the DHCP lease with a cable modem termination system (CMTS); or performing the responsive action prior to the device establishing the IP connection to the service provider network.
In similar art, Hoggan teaches when a request from a client device is received from an NAC server together with the identifier of the NAC server, it is determined from the identifier and the physical address of the client device whether the client device is an authorized client device. An IP address is 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hoggan’s ideas into Masurekar-Sharma’s system in order to save resources and development time by implying Hoggan’s ideas into Masurekar-Sharma’s system.
Claims 11, 24 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Masurekar-Sharma in view of Mermoud et al. (U.S. 20200151622)
	Regarding claim 11:
Masurekar-Sharma discloses the invention substantially as disclosed in claim 1, but does not explicitly teach retraining the classification model based on at least one or more of: previous responsive actions; previous DHCP information. previous aggregated internet protocol detail records (IPDRs) and subscriber account management interface specification (SAMIS); or previous aggregated measures collected from deep packet inspection (DPI).  
In similar art, Mermoud teaches classification optimizer 508 may retrain device type classifier based on the predicted impacts of misclassifying, (see, Mermoud [0073]; [0077]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to 
Regarding claim 24:
Masurekar-Sharma discloses the invention substantially as disclosed in claim 14, but does not explicitly teach retraining the classification model based on at least one or more of: previous responsive actions; previous DHCP information. previous aggregated internet protocol detail records (IPDRs) and subscriber account management interface specification (SAMIS); or previous aggregated measures collected from deep packet inspection (DPI).  
In similar art, Mermoud teaches classification optimizer 508 may retrain device type classifier based on the predicted impacts of misclassifying, (see, Mermoud [0073]; [0077]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Mermoud’s ideas into Masurekar-Sharma’s system in order to save resources and development time by implying Mermoud’s ideas into Masurekar-Sharma’s system.
Regarding claim 37:
Masurekar-Sharma discloses the invention substantially as disclosed in claim 27, but does not explicitly teach retraining the classification model based on at least one or more of: previous responsive actions; previous DHCP 
In similar art, Mermoud teaches classification optimizer 508 may retrain device type classifier based on the predicted impacts of misclassifying, (see, Mermoud [0073]; [0077]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Mermoud’s ideas into Masurekar-Sharma’s system in order to save resources and development time by implying Mermoud’s ideas into Masurekar-Sharma’s system.
                                 Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959.  The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452